Citation Nr: 0733212	
Decision Date: 10/23/07    Archive Date: 11/02/07

DOCKET NO.  05-27 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.	Entitlement to an initial compensable rating for low back 
strain.

2.	Entitlement to an initial compensable rating for right 
knee strain.

3.	Entitlement to a 10 percent rating based on multiple 
noncompensable         service-connected disabilities under 
38 C.F.R. § 3.324.


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel







INTRODUCTION

The veteran had active military service from October 1983 to 
March 1984, and from October 1984 up until retiring in 
October 2004, including service in Southwest Asia during the 
Persian Gulf War.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from   a February 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Washington, D.C, which, in pertinent part, granted service 
connection for low back strain, and right knee strain, and 
assigned a noncompensable rating for each disorder.  The 
veteran has filed claims for higher initial ratings for these 
service-connected disabilities.  See Fenderson v. West, 12 
Vet. App. 119, 125-26 (1999) (when a veteran appeals the 
initial rating for a disability, VA must consider the 
propriety of a "staged" rating based on changes in the 
degree of severity of it since the effective date of service 
connection).  During the pendency of the appeal, the case was 
transferred to the RO in Roanoke, Virginia.  

Prior to issuance of a decision on these claims, further case 
development is required to supplement the record.  Hence, the 
appeal is being REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The competent evidence of the manifestations of lumbar spine 
and right knee disorders consists primarily of the report of 
a November 2004 VA general medical examination, which 
included x-ray studies and an orthopedic examination.       
Since then, through his statement accompanying a July 2005 
substantive appeal,  the veteran has identified an apparent 
worsening in the status of these                service-
connected disabilities.  The prior examination also was 
conducted generally to determine the outcome of then-pending 
claims for service connection for both disorders, not 
directly to establish the proper disability rating.  Thus, 
another VA examination should be conducted to obtain more 
contemporaneous medical findings, in response to the 
applicable rating criteria.  See Young v. Gober,              
17 Vet. App. 460 (2000); Caffrey v. Brown, 6 Vet. App. 377 
(1994).

Prior to any examination, the RO should undertake further 
action to obtain all relevant records of continuing treatment 
for the disorders in question.  The veteran has identified 
receipt of previous MRI and x-ray studies which appear to 
indicate that he had an evaluation apart from the above-
referenced examination.  A December 2005 letter from the RO 
requested information as to when and where these studies were 
performed, to which there is no reply currently of record.  
While this case is being remanded, however, the veteran 
should have another opportunity to identify pertinent sources 
of treatment from both VA and non-VA medical providers.   

Also, on March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim.  As 
previously defined by     the courts, those five elements 
are: (1) veteran status; (2) existence of a disability;         
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability. 

Thus far, while the veteran has been provided several notice 
letters apprising him  of the VCAA's duty to notify and 
assist, he has not yet received notice of the downstream 
effective date element of his claims.  He should therefore be 
provided with a supplemental notice letter that addresses 
this specific element.  

Moreover, the February 2005 rating decision on appeal also 
denied entitlement to a 10 percent rating based on multiple 
noncompensable service-connected disabilities under 38 C.F.R. 
§ 3.324 (2007).  The veteran filed an April 2005 notice of 
disagreement with that decision that did not limit in scope 
the issues contested.   The RO provided him with a June 2005 
statement of the case pertaining to the increased initial 
rating claims, but not the claim for benefits under 38 C.F.R.            
§ 3.324.  These circumstances generally would require a 
remand of the claim to the RO for preparation of a statement 
of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).  
Provided that either of the claims already on appeal is 
eventually granted, however, this would render moot the issue 
entitlement to section 3.324 benefits, throughout the time 
period for which the increased rating is deemed to take 
effect.  Consequently, the RO need only issue a statement of 
the case on this matter if it remains a viable claim for any 
timeframe since the November 2004 effective date service 
connection was granted for the low back and right knee 
disabilities under consideration. 

Accordingly, the case is REMANDED for the following action:

1.	Provide the veteran with another VCAA 
letter in accordance with 38 U.S.C.A. §§ 
5102, 5103 and 5103A (West 2002), and all 
other applicable legal precedent.  This 
letter must include an explanation of the 
information or evidence needed to 
establish a downstream effective date for 
his claims for higher initial ratings for 
low back and right knee disorders.  

2.	Then contact the veteran and request 
that he identify any additional health 
care providers, non-VA and VA, that have 
treated him for the service-connected 
disabilities under evaluation, including 
pertaining to reports of           prior 
MRI and x-ray studies (other than those 
directly conducted during his November 
2004 VA examination).

If the request for records from any of 
these sources is unsuccessful, make all 
reasonable follow-up attempts.  Also, if 
it is determined these records cannot be 
obtained or that further efforts to obtain 
them would clearly be futile, notify the 
veteran of this in accordance with               
38 U.S.C.A. § 5103A(b) and 38 C.F.R. § 
3.159(e).

3.	After all pertinent evidence has been 
obtained and associated with the claims 
file in connection with the development 
requested above, the RO should make the 
appropriate arrangements to schedule the 
veteran for an orthopedic examination for 
his low back and right knee disorders.  
The claims folder must be made available 
for the examiner to review.  In accordance 
with the latest AMIE worksheets for rating 
lumbar spine and knee disorders the 
examiner is to provide a detailed review 
of the veteran's pertinent medical 
history, current complaints, and the 
nature and extent of these disabilities 
under consideration.  A complete rationale 
for any opinions expressed must be 
provided.

The examiner must offer specific findings 
as to whether, during the examination, 
there is objective evidence of pain on 
motion, weakness, excess fatigability, 
and/or incoordination associated with the 
service-connected             low back and 
right knee disorders.  If pain on motion 
is observed, the examiner must indicate 
the point at which pain begins.  In 
addition, after considering the veteran's 
documented medical history and assertions, 
the examining physician must indicate 
whether, and to what extent,             
the appellant experiences likely 
functional loss due to pain and/or any of 
the other symptoms noted above during 
flare-ups and/or with repeated use.  To 
the extent possible, the examiner should 
express any such additional functional 
loss in terms of additional degrees of 
limited motion. 

4.	The RO should review the medical 
examination report to ensure that it is in 
complete compliance with the directives of 
this remand.  If it is deficient in any 
manner,   the RO must implement corrective 
procedures at once.

5.	The veteran is hereby notified that it 
is his responsibility to report for the 
examination and to cooperate in the 
development of the claims.                    
The consequences for failure to report for 
a VA examination without good cause may 
include denial of  the claims.  38 C.F.R. 
§§ 3.158, 3.655.  In the event that the 
veteran does not report for any scheduled 
examination, documentation should be 
obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It should also be 
indicated whether any notice that was sent 
was returned as undeliverable.

6.	Thereafter, the RO should readjudicate 
the claims           for initial 
compensable ratings for low back strain,             
and right knee strain.  In adjudicating 
these claims,             the RO should 
indicate its continued consideration of 
whether the evaluation of the service-
connected disabilities at issue should 
include implementation of "staged" 
ratings, as set forth in the Fenderson 
decision.       If the benefits are not 
granted, the veteran should be furnished 
with a supplemental statement of the case 
and afforded an opportunity to respond 
before the file is returned to the Board 
for further appellate consideration.

7.	Provided that a combined noncompensable 
rating remains in effect for service-
connected disability for any time period 
since the effective date service 
connection was granted for low back and 
right knee disorders, the RO should issue 
a statement of the case on the issue of 
entitlement to a 10 percent rating for 
multiple noncompensable service-connected 
disabilities under     38 C.F.R. § 3.324 
(for the relevant timeframe, including  if 
applicable, from the November 2004 
effective date of service connection to 
the present).  The veteran is advised that 
he must submit a timely substantive appeal 
to perfect his right to appellate review 
by the Board.  Thereafter,            if 
and only if the veteran files a timely 
substantive appeal should this issue be 
returned to the Board for appellate 
review.




_________________________________________________
DENNIS F. CHIAPPETTA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

